—Order and judgment (one paper), Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered September 14, 2000, which, after a hearing, inter alia, discharged petitioner as guardian of the property of Dita Menkes, approved petitioner’s final accounting, awarded him a statutory commission of $252 and $2,500 as compensation for extraordinary services, and directed that such awards be paid prior to reimbursing objectant for Dita Menkes’ funeral expenses, unanimously affirmed, without costs.
The testimony at the hearing established that petitioner investigated allegations concerning the finances of Ms. Menkes, took all necessary steps regarding the monies provided Ms. Menkes by the Austrian government, and took all necessary steps to conserve Ms. Menkes’ assets for her benefit, and thus that he fulfilled his fiduciary obligations as guardian of Ms. Menkes’ property. While the order appointing petitioner as guardian of Ms. Menkes’ property stated that SCPA 2307 would be employed to determine his compensation, it also properly provided that the award of compensation to petitioner would be premised as well on a further review by the court upon the final accounting. This review was conducted and the court properly determined that petitioner was entitled to compensation in the amount of $2,500 for extraordinary ser*283vices during a period of more than four years (see, Matter of Snyder, 27 AD2d 927). Since the assets of Ms. Menkes’ estate were insufficient to fund all of the estate’s expenses, the court properly determined that payment of administration expenses would be given priority over reimbursing respondent objectant for funeral expenses (see, SCPA 1811 [1]; Matter of Di Prato, 15 Misc 2d 571, 572; Matter of Lieberman, 137 NYS2d 81). Concur — Sullivan, J.P., Rosenberger, Friedman and Marlow, JJ.